Citation Nr: 0731347	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-21 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the cervical and lumbar spines.

2.  Entitlement to an increased rating for osteoarthritis of 
the right hand and residuals of status post fracture of the 
right little finger, currently evaluated as 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to July 1946 
including service during World War II.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In relevant part, the RO denied an 
increased rating for osteoarthritis of the right hand and 
residuals of status post fracture of the right little finger, 
and found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for osteoarthritis of the cervical and lumbar 
spines.  In an April 2007 supplemental statement of the case, 
the RO reopened the veteran's spine claim but denied service 
connection.

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  The veteran 
later submitted additional evidence along with a waiver of RO 
review.  Thus, the additional evidence will be considered 
with this appeal.

Additionally, in September 2007, the veteran's case was 
advanced on the docket under the provisions of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).  

Lastly, on the record at the hearing, the veteran withdrew 
the issues of entitlement to service connection for a left 
hand condition, major depressive disorder, post-traumatic 
stress disorder, dry eyes, a left leg condition, and a right 
leg condition.  Thus, the only issues on appeal are as listed 
on the title page.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The April 1986 rating decision, which denied the claim of 
entitlement to service connection for osteoarthritis of the 
cervical and lumbar spines, is final.

3.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  Osteoarthritis of the cervical and lumbar spines did not 
originate in service or within one year thereafter and is not 
related to any incident of service.

5.  The veteran's osteoarthritis of the right hand and 
residuals of status post fracture of the right little finger 
do not manifest in ankylosis of the wrist, unfavorable or 
favorable ankylosis of at least two digits of the hand, 
unfavorable ankylosis of the thumb, or limitation of motion 
of the thumb with a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for osteoarthritis 
of the cervical and lumbar spines.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  Osteoarthritis of the cervical and lumbar spines was not 
incurred in or aggravated by active service and may be not 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

3.  The criteria for a disability rating in excess of 10 
percent for osteoarthritis of the right hand and residuals of 
status post fracture of the right little finger are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5214-5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

Initially, the Board observes that, in light of the favorable 
determination with respect to whether new and material 
evidence has been received, no further discussion of VCAA 
compliance is needed.

As for the other issues, in a May 2004 letter, issued prior 
to the decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for service connection and an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has in his possession 
that pertains to the claims.  A letter advising the veteran 
of the evidence needed to establish a disability rating and 
effective date was issued in March 2006.  The claim was last 
readjudicated in April 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Of note, the record 
contains VA treatment notes through February 2007.  In this 
regard, at the Board hearing, the veteran testified that he 
had not received any VA treatment since that time.  
Additionally, in an August 2007 correspondence, the veteran 
indicated that records from two private doctors were not 
available because they were deceased or retired.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate disability rating 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

New and Material Evidence

Service connection for osteoarthritis of the cervical and 
lumbar spines was denied by an April 1986 rating decision.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, 115 F.3d at 
1363.

As noted above, the RO denied service connection for 
osteoarthritis of the cervical and lumbar spines in an April 
1986 rating decision.  The veteran was notified of the 
decision later that month.  He did not appeal.  Thus, the 
April 1986 decision is final, and new and material evidence 
is needed to reopen the claim.  See 38 U.S.C.A. §§ 5107, 7105 
(West 2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

Therefore, VA must review all of the evidence received since 
the April 1986 rating decision in order to determine whether 
the claim may be reopened.  See Hickson, 12 Vet. App. at 251.  
That rating decision reflects that the RO denied the claim 
because, although the service medical records showed 
complaints of back pain, there was no evidence of a 
disability in service, no treatment until 1985, and no link 
between his spine disability and service.  Thus, the evidence 
needed to reopen this claim is evidence that tends to show 
that the veteran's current spine disability could be related 
to service.

The pertinent evidence received since that time consists of 
private and VA medical records.  A July 1978 receipt for 
private chiropractic care reflects a diagnosis of lumbosacral 
lesion with low back pains.  Similarly an August 1986 receipt 
for private chiropractic care reflects a diagnosis of 
thoracic strain.  Additionally, VA treatment notes dated in 
September 2003 and November 2006 indicate that the veteran 
injured his back in service during a fall.  Lastly, the 
veteran testified that he could not seek medical attention at 
the time of the injury as there was no medical facility on 
board and he had not been diagnosed until going home for 
leave.  Thus, the record now suggests that the veteran's 
current osteoarthritis of the cervical and lumbar spines may 
be related to service.  

The Board finds that the above evidence is new and material 
because it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Thus, the claim is reopened, and 
to this extent only, the appeal is granted.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After review, the Board finds that the veteran's 
osteoarthritis of the cervical and lumbar spines did not have 
its onset during active service.  Although the service 
medical records show that the veteran complained of back pain 
due to slipping on the deck, they do not document the actual 
incident.  They also fail to show any abnormality of the 
spine.  In this regard, November 1945 x-rays show no disease 
in the lumbosacral spine and December 1945 service medical 
records reveal negative orthopedic examinations.  
Furthermore, the July 1946 separation examination report 
shows a normal evaluation of the neck and spine.

The Board also finds that the veteran's osteoarthritis of the 
cervical and lumbar spines did not have its onset until many 
years after discharge.  In this regard, the earliest date of 
treatment for the veteran's disability is dated July 1978, 
which is over 30 years after discharge.  The Board notes that 
two VA treatment notes indicate that the veteran injured his 
back in service during a fall.  However, the Board observes 
that a bare transcription of lay history is not transformed 
into competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Moreover, the veteran testified 
that the first time he had been placed in traction was not 
until a long time after service.

The Board further finds that the veteran's osteoarthritis of 
the cervical and lumbar spines is not related to any incident 
of service.  In this regard, a March 2005 VA examination 
report reflects that it would be speculation to attribute the 
veteran's current lumbar disk disease to service without the 
records of the alleged accident.  As noted above, there is no 
documentation of the accident or the veteran's condition at 
that time.  However, the examinations shortly thereafter 
showed normal findings.  Moreover, the veteran has not 
presented competent medical evidence linking his current 
osteoarthritis of the cervical and lumbar spines to any 
incident of service.

The Board acknowledges the veteran's contentions that his 
osteoarthritis of the cervical and lumbar spines is related 
to service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

The veteran's osteoarthritis of the right hand and residuals 
of status post fracture of the right little finger have been 
evaluated as10 percent under Diagnostic Codes 5010-5215, 38 
C.F.R. § 4.71a (2007).  The Board notes that the veteran's 
disability has been evaluated by analogy.  38 C.F.R. § 4.20 
(2007).

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5215 provides for a single maximum rating of 
10 percent for limitation of motion of the wrist.  Therefore, 
the Board turns to the appropriateness of evaluating the 
veteran's disability under Diagnostic Codes 5214 for 
ankylosis of the wrist and 5216 through 5230 based on 
limitation of motion of the fingers and thumb.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5216-5230; see also Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).

After review, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's osteoarthritis of the right hand and residuals of 
status post fracture of the right little finger.  In this 
regard, an October 2004 VA examination report reflects the 
veteran's statement that his osteoarthritis of the right hand 
and fracture of the finger are the least of his problems and 
declined any evaluation for the service-connected disability.  
VA treatment notes from June 2003 to February 2007 are 
negative for any complaints of the right hand, except for a 
January 2005 entry which simply notes that he had 
osteoarthritic changes in both hands.  Lastly, the veteran 
testified that he was able to grasp things, lift things over 
10 pounds, and button his shirt but noted that he has pain 
and weakness.  

Given the above, the record fails to show that his disability 
manifests in ankylosis of the wrist, unfavorable or favorable 
ankylosis of at least two digits of the hand, unfavorable 
ankylosis of the thumb, or limitation of motion of the thumb 
with a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers to warrant an increased rating under 
Diagnostic Codes 5214, 5216-5230.  In this regard, even 
considering the veteran's complaints of pain and weakness, 
the Board observes that his disability picture does not more 
nearly approximate any of the above criteria to warrant a 
higher rating.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 
4.40, 4.45.

With respect to the veteran's declining of an evaluation at 
the October 2004 VA examination, the Board observes that VA's 
duty to assist is not a one-way street; the veteran also has 
an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, 
his failure to cooperate with VA has made it impossible to 
obtain the evidence of the current severity of his service-
connected disability.  See 38 U.S.C.A. §§ 5103A, 5107; Wood, 
1 Vet. App. at 193.  Furthermore, the Board observes that the 
veteran's actions indicate that his disability is not that 
severe.

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for osteoarthritis of the 
cervical and lumbar spines is reopened.

Service connection for osteoarthritis of the cervical and 
lumbar spines is denied.

An increased rating for osteoarthritis of the right hand and 
residuals of status post fracture of the right little finger 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


